Exhibit 10.3
SEVENTH AMENDMENT TO CREDIT AGREEMENT
THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 30, 2010, by and among WELLS FARGO CAPITAL FINANCE, LLC (formerly
known as Wells Fargo Foothill, LLC), a Delaware limited liability company, as
the arranger and administrative agent (“Agent”) for the Lenders (as defined in
the Credit Agreement referred to below), the Lenders party hereto and REALPAGE,
INC., a Delaware corporation (the “Borrower”).
WHEREAS, Borrower, Agent, and Lenders are parties to that certain Credit
Agreement dated as of September 3, 2009 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”); and
WHEREAS, Borrower has requested that Agent and the Lenders amend the Credit
Agreement in certain respects.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.
2. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the defined term “Fixed Charges” set forth in Schedule 1.1 of the Credit
Agreement is amended and restated in its entirety as follows:
“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued during such period;
provided that, with respect to the Preferred Shareholder Notes, Borrower shall
include only Interest Expense paid during such period, (b) principal payments in
respect of Indebtedness that are required to be paid during such period;
provided that, with respect to the Preferred Shareholder Notes, Borrower shall
include only principal payments paid during such period, (c) all federal, state,
and local income taxes accrued during such period, (d) all Restricted Junior
Payments paid (whether in cash or other property, other than Restricted Junior
Payments paid in common Stock or Preferred Shareholder Notes) during such period
(other than the cash dividend paid by Borrowers on December 31, 2009 to the
holders of the Preferred Stock in the amount of $2,515,832.00) and (e) any
payment made in respect of the RealHound Payment during such period.
Notwithstanding anything to the contrary contained in the foregoing, Fixed
Charges shall not include (w) the payment to Intacct, Inc. made on August 11,
2009 in the amount of $2,500,000, (x) the payment to Intacct, Inc. to be made in
an amount not to exceed $100,000 (so long as such payment is made on or before
December 31, 2009), (y) the payment made in respect of the OpsTechnology Payment
(so long as such payment is made on or before December 31, 2009) and (z) the
payment of the Cash Dividend (as defined in that certain Consent dated
August 13, 2010 among Borrower, Agent and the Lenders party thereto (the
“August 2010 Consent”), the repayment of the Preferred Shareholder Notes in full
and the repayment of the Senior Subordinated Debt in full, in each case with
respect to this clause (z), in accordance with the terms of the August 2010
Consent.
3. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

 

 



--------------------------------------------------------------------------------



 



4. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.
5. Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:
(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders and the Loan Parties (with four (4) original copies of this
Amendment to follow within two (2) Business Days after the date hereof); and
(b) No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.
6. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Loan Party hereby represents and warrants to Agent and
Lenders that:
(a) After giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Loan Party is a party are true and
correct in all material respects on and as of the date of this Amendment (except
to the extent any representation or warranty expressly related to an earlier
date and except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality or dollar thresholds in the text thereof);
(b) No Default or Event of Default has occurred and is continuing; and
(c) This Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of such Loan Party and are enforceable against
such Loan Party in accordance with their respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.
7. Miscellaneous.
(a) Expenses. Borrower agrees to pay on demand all reasonable costs and expenses
of Agent and the Lenders (including reasonable attorneys fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.
(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.
(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

-2-



--------------------------------------------------------------------------------



 



8. Release.
(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, controversies, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Loan Party or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
(b) Each Loan Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
(c) Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

            REALPAGE, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   Chief Financial Officer and Treasurer        WELLS FARGO CAPITAL
FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
      By:   /s/ Troy V. Erickson         Name:   Troy V. Erickson       
Title:   Director        COMERICA BANK,
a Texas Banking Association, as a Lender
      By:   /s/ Charles Fell         Name:   Charles Fell        Title:   Vice
President     

Signature Page to Seventh Amendment to Credit Agreement

 





--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
Each Guarantor hereby (i) acknowledges receipt of a copy of the foregoing
Seventh Amendment to Credit Agreement (the “Amendment”; capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Amendment), (ii) consents to Borrower’s execution and delivery of the
Amendment; (iii) agrees to be bound by the Amendment (including Section 8
thereof); (iv) affirms that nothing contained in the Amendment shall modify in
any respect whatsoever any Loan Document to which it is a party except as
expressly set forth therein; and (v) ratifies, affirms, acknowledges and agrees
that each of the Loan Documents to which such Guarantor is a party represents
the valid, enforceable and collectible obligations of such Guarantor, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other such Loan Document. Each Guarantor hereby agrees that the Amendment
in no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by such Guarantor in all respects.
Although each Guarantor has been informed of the matters set forth herein and
has acknowledged and agreed to same, each Guarantor understands that neither
Agent nor any Lender has any obligation to inform any Guarantor of such matters
in the future or to seek any Guarantor’s acknowledgment or agreement to future
amendments, waivers or consents, and nothing herein shall create such a duty.
[Signature Page Follows]

 





--------------------------------------------------------------------------------



 



            OPSTECHNOLOGY, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer        MULTIFAMILY INTERNET VENTURES, LLC,
a California limited liability company
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer        STARFIRE MEDIA, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP and Treasurer        REALPAGE INDIA HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer        A.L. WIZARD, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer        PROPERTYWARE, INC.,
a California corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer     

 





--------------------------------------------------------------------------------



 



            43642 YUKON INC.,
a Yukon company
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer        eREAL ESTATE INTEGRATION, INC.
a California corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP and Treasurer     

 

